J. F. Daly, J.
The order appointing a receiver of the property of defendant (a judgment debtor) was made on August 8, 1873. On November 1, 1873, the receiver received from the police commissioners eighty-seven dollars and fifty cents, being the quarterly payment on an annual pension of three hundred and fifty dollars, granted defendant as an ex-policeman. The pension is payable on the first days of February, May, August and November.
*349The receiver was not entitled to receive this sum. A pension is an allowance without consideration, and the payments of it are not made pursuant to any contract or obligation, but each payment is voluntary, and may be withheld by the government that grants it, pursuant to the conditions attached to the grant. The debtor had no property in any payments to be made on account of the pension, before actual payment. Any sum already paid, on account of the pension, to the debtor, or accrued, prior to the appointment of the receiver, maybe seized by the latter when .such sum has been actually paid to the debtor, but not before.
Motion granted so far as to require the plaintiffs attorney and the receiver to repay the money in their hands.
No costs.